UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number 0-2500111 Federated National Holding Company (Exact name of registrant as specified in its charter) Florida 65-0248866 (State or Other Jurisdiction of Incorporation or Organization) (IRS EmployerIdentification Number) 14050 N.W. 14th Street, Suite 180, Sunrise, Florida 33323 (Address of principal executive offices) (Zip Code) 954-581-9993 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has electronically submitted and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value –7,955,186 outstanding as of November 7, 2012 FEDERATED NATIONAL HOLDING COMPANY INDEX PART I: FINANCIAL INFORMATION PAGE ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 54 ITEM 4 Controls and Procedures 56 PART II: OTHER INFORMATION ITEM 1 Legal Proceedings 57 ITEM 1A Risk Factors 57 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 57 ITEM 3 Defaults upon Senior Securities 57 ITEM 4 Mine Safety Disclosures 57 ITEM 5 Other Information 57 ITEM 6 Exhibits 58 SIGNATURES 59 2 Index PART I: FINANCIAL INFORMATION Item 1 Financial Statements FEDERATED NATIONAL HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (UNAUDITED) Period Ending September 30, 2012 December 31, 2011 (Dollars in Thousands) ASSETS Investments Debt maturities, available for sale, at fair value $ $ Debt maturities, held to maturity, at amortized cost Equity securities, available for sale, at fair value Total investments Cash and short term investments Prepaid reinsurance premiums Premiums receivable, net of allowance for credit losses of $64 and $73, respectively Reinsurance recoverable, net Deferred policy acquisition costs Deferred income taxes, net Income taxes receivable 70 - Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Unpaid losses and LAE $ $ Unearned premiums Premiums deposits and customer credit balances Bank overdraft Income taxes payable - 77 Accounts payable and accrued expenses Total liabilities Shareholders' equity: Common stock, $0.01 par value. Authorized 25,000,000 shares; issued and outstanding 7,951,218 and 7,946,384, respectively 80 79 Preferred stock, $0.01 par value. Authorized 1,000,000 shares; none issued or outstanding - - Additional paid-in capital Accumulated other comprehensive income Unrealized net gains on investments, available for sale Total accumulated other comprehensive income Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ SEE ACCOMPANYING NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3 Index FEDERATED NATIONAL HOLDING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in Thousands except EPS and share and dividend data) (Dollars in Thousands except EPS and share and dividend data) Revenue: Gross premiums written $ Gross premiums ceded ) Net premiums written ) ) Increase in prepaid reinsurance premiums Decrease (increase) in unearned premiums ) Net change in prepaid reinsurance premiums and unearned premiums Net premiums earned Commission income Finance revenue Managing general agent fees Net investment income Net realized investment gains (losses) ) Regulatory assessments recovered - - - Other income Total revenue Expenses: Losses and LAE Operating and underwriting expenses Salaries and wages Policy acquisition costs - amortization Total expenses Income (loss) before provision for income tax expense (benefit) ) Provision for income tax expense (benefit) ) Net income (loss) $ ) Net income (loss) per share - basic $ ) Net income (loss) per share - diluted $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Dividends paid per share $
